CHAS: 101 Br apeANOR AN KD Sournpmtr 865 7FtNbUOLOIAMDOP aay aig 2

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF AND EMAIL

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

 

The Silvio J. Mollo Building
One Saint Andrew ’s Plaza
New York, New York 10007

October 21, 2020

MEMO ENDORSED

 

Re: United States v. Donald Laguardia
19 Cr. 893 (LAK)
Dear Judge Kaplan:

The Government respectfully writes in ¢

denying the Government’s motion in limine
remotely over video-conferencing technology
Court’s Order, the Government will be informi
be in-person, rather than remote. The Governt
subpoena to appear for testimony on Novembe

In describing the nature of the quarant
Order makes reference to Governor Cuomo’s F
requires a traveler coming into New York fro
COVID-19 (“transmission state”) to quarantin

contact within the transmission state. The Exe

District from Florida, which is where the Witt
14 days. The Executive Order notes that the
workers” or for other extraordinary circumste

onnection with the Court’s October 20, 2020 Order
to allow a trial witness (the “Witness”) to testify
instead of in-person (the “Order”). Pursuant to the
ng the Witness immediately that his testimony will
ment has previously served the Witness with a trial
r 4.

ine that the Witness must undergo before trial, the

xecutive Order 205 (the “Executive Order”), which
m a state with a significant rate of transmission of
> for a 14-day period from the time of his or her last
cutive Order would require a person coming to this
tess is coming from, to quarantine in New York for
State may issue additional protocols for “essential
ances where a quarantine is not possible, provided

such measures continue to safeguard the public health.

On October 6, 2020, the U.S. Attorney
new protocol, the revised version of which is
governs the pandemic-related precautions that
take prior to testifying at a proceeding at the ¢
the District Court requires a subpoenaed w
“essential workers” traveling to New York fo
subpoenaed witness to quarantine for 14 da
witness instead to quarantine for 14 days in h
in this District, and then to submit to a CO

1

*s Office was informed by the District Court that a

dated October 13, 2020 and is attached hereto, now

a subpoenaed witness traveling to this District must
ourthouse (the “Protocol”). The Protocol issued by
itness to abide by all requirements applicable to

Ir the medium term. The Protocol does not require a
ys in New York prior to testifying, but allows the

is or her state of residence directly prior to arriving

VID-19 test upon arrival. Under the Protocol, the

 

 
Case 1:19-cr-00893-LAK Docu

Memorandum Endorsement

The Court confirms that the prota

ment 67 Filed 10/23/20 Page 2 of 2

United States v. LaGuardia, 19-cr-0893 (LAK)

col attached to the government’s letter is the policy

of the Southern District of New York solely with respect to Witnesses Traveling from Restricted

States in Criminal Cases.

The attention of the government is invited to paragraph 6 of the protocol, which
places specific responsibilities on counsel for the party calling such a witness, and to page 2 of the
protocol, which addresses COVID tests that are and are not accepted. Any questions should be

directed to the District Executive.
SO ORDERED.

Dated: October 22, 2020

 

 
  

4,

Lewié A. lanY,
United States District Judge
